          Case 1:19-cv-04297-ER Document 71 Filed 11/13/20 Page 1 of 1

SLARSKEY LLC ​/​ ​420 Lexington Avenue​ ​/​ ​Suite 2525​ ​/​ ​New York, NY 10170

                                                                                     Renee B. Bea
                                                                                      (646) 893-1700
                                                                                  rbea@slarskey.com

                                               November 13, 2020


VIA CM/ECF FILING

Hon. Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square, Courtroom 619
New York, NY 10007
Tel (212) 805-0294


               Re: Kannuu Pty Ltd. v. Samsung Electronics Co., Ltd. et al., ​1:19-cv-04297-ER

Dear Judge Ramos,

I represent non-party Netflix, Inc. (“Netflix”) in connection with its Motion to Quash Subpoenas
served on it pursuant to FRCP 45 by Plaintiff Kannuu Pty Ltd. (“Kannuu”) (Dkt. 58), filed
October 22, 2020. The Motion to Quash is scheduled for argument on November 24, 2020 at
10:00 AM (Dkt. 60 ​and ​Rescheduling Order (Nov. 2, 2020).).

Pursuant to Section 1.E of Your Honor’s Individual Practices, Netflix submits this Letter Motion
to withdraw the Motion to Quash, without prejudice, and requests the Court remove from its
calendar the hearing on Netflix’s Motion and terminate Netflix as a movant/non-party to the
action.

The basis for this Letter Motion is that Netflix and Kannuu have resolved their dispute
concerning the subpoenas, with Kannuu agreeing to withdraw its subpoenas for documents and
testimony, without prejudice, and Netflix agreeing in return to withdraw its Motion, without
prejudice. Counsel for Kannuu consents to Netflix’s request to Withdraw the Motion to Quash.

No previous requests have been made for the relief requested herein, nor have any requests been
granted or denied.

Thank you for your attention to this matter.
                                                                    Netflix's request is granted. The November
                                                                    24, 2020 hearing is hereby adjourned. The
                                                                    Clerk of Court is respectfully directed to
Respectfully submitted,
                                                                    terminate the motions. Docs. 58 and 70.
SLARSKEY LLC                                   PROGRESS LLP
                                                                    So ordered.
/s/ Renee B. Bea                               /s/ Perry Goldberg


                                                                              11/13/2020
